Title: To George Washington from Gustavus Scott, 7 February 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            sir. 
                            7th feby 1797.
                        
                        We have just received a Letter from Mr Law, of which a Copy is inclosed at his
                            Request, as you will observe. & We think it unnecessary to trouble you with any
                            Remarks. We are with sentiments of the greatest Respect sir Yr obt servts
                        
                            Gusts Scott
                            William Thornton
                            Alex. White
                            
                     Enclosure
                        Thomas Law to the Commissioners of the District of Columbia (Copy)Gentlemen,Washington, 6th Feby 1797    
                            I am obliged by the perusal of the Letter from the President—His mind, being
                                ever intent upon the public good, and his disposition always ready to adopt its
                                suggestions, of course, he expected the same from others—At first, he slightly suggested
                                the propriety of Mr Scotts residing in the City, next, he was delicately urgent, but, at
                                length, when mildness had almost degenerated into culpability, he uses the language of
                                exhausted forbearance.
                            As it has been doubted whether there are habitations near the Capitol, for
                                the Commissioners, their Offices and Officers, with their families, permit me to explain
                                to you, how the whole may be accommodated.
                            1st Mr Ralph’s house, which lately belonged to the public, would, very well
                                suit one Commissr.
                            2—The house now occupied by Mr Hadfield, would accommodate another.
                            3—Mr Thornton is already provided, and if either of the two houses
                                above-mentioned, would not answer, Doctor Crocker’s house would be Soon ready.
                            4—The Offices might all be held in Mr Carroll’s houses, at a lower rent than at present and the Papers might be more
                                securely lodged.
                            5—Mr Munroe and his family, might reside in Mr Barcklay’s house, or, in a good
                                brick house belonging to Mr Burrows.
                            6—Mr Dermott might reside in his own brick house.
                            Thus, you perceive, gentlemen, that there are plenty of houses, all ready; but
                                should others be wanting, I will relinquish my own, and remove any where, &
                                chearfully submit, with my family, to a temporary inconvenience, which would be nothing,
                                in my mind, when put in competition with the advantages to result from the arrangement:
                                and others will do the same.
                            Mr Carroll promises, immediately, to erect an
                                hotel at the Capitol, & I will instantly commence solid Improvements, to promote
                                private buildings for Congress—Mr Cooke of Annapolis, Samuel Ringold of Hagers Town
                                & Mr Tayloe of Virginia, resolved, last Year, to build on Square 688—In short,
                                if you, Gentlemen, will reside near the Capitol, your presence will create a Society,
                                and not only promote the public-buildings, but more private houses, in One Year, than
                                have been produced in the Six last.
                            I earnestly request that the board will not Separate at this important
                                crisis; and as I trust, this Statement will be acceptable to you, and agreeable to the
                                President, you will oblige me by transmitting it to him, with any remarks, for every
                                proprietor in the City, will benefit by a certainty that Congress would have buildings
                                ready for them, and must know their fate, by your decisions. I remain, with much respect,
                                yr Obt Servant
                            
                                (Signed) Thomas Law
                                
                        
                        
                    